            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 1 of 18



1    David H. Krieger, Esq.
     Nevada Bar No. 9086
2    HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
3
     Henderson, Nevada 89123
4    Phone: (702) 880-5554
     FAX: (702) 9385-5518
5    Email: dkrieger@hainesandkrieger.com

6    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
7
     Miles N. Clark, Esq.
8    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
9    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
10   Phone: (702) 825-6060
     Fax: (702) 447-8048
11
     Email: matthew.knepper@knepperclark.com
12
     Email: miles.clark@knepperclark.com

13   Attorneys for Plaintiff

14                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
15

16
                                               :
      LEISA WHITTUM, indvidually and on behalf :
17    of all and others similarly situated,    : Civil Action No.:
                                               :
18                            Plaintiff,       :
              v.                               : COMPLAINT
19                                             :
      NPAS SOLUTIONS, LLC,                     : CLASS ACTION
20
                                               :
21                            Defendant.       : JURY TRIAL DEMANDED
                                               :
22                                             :

23          Plaintiff, LEISA WHITTUM indvidually and on behalf of all and others similarly situated,
24   by undersigned counsel, states as follows:
25

26                                          JURISDICTION
            1.      This action arises out of Defendant’s violations of the Telephone Consumer
27

28
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 2 of 18



1    Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently, knowingly, and/or willfully
2    placing automated calls to Plaintiff’s cellular phone without consent, thereby violating the TCPA.
3
               2.   This action is also brought under Nevada Revised Statutes Chapter 598.0918
4
     (“NRS 598”) and Nevada Revised Statutes Chapter 41.600 et seq. (“NRS 41.600”) for Defendant’s
5
     deceptive trade practices as further described herein.
6
               3.   Plaintiff alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s
7

8    own acts and experiences, and, as to all other matters, upon information and belief, including

9    investigation conducted by Plaintiff’s attorneys.

10             4.   Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 and this Court has
11
     original jurisdiction over Plaintiff’s TCPA claims. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740
12
     (2012).
13
               5.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) & (c), because
14
     Plaintiff resides within the District of Nevada, a substantial portion of the events or omissions
15
     giving rise to the claim occurred in this District, and Defendant regularly conducts business in this
16

17   District.

18
                                                 PARTIES
19             6.   The Plaintiff, LEISA WHITTUM (“Plaintiff” or “Ms. Whittum”), is an adult
20   individual residing in Clark County, Nevada.
21
               7.   Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
22
     U.S.C. § 153(39), a “person” for purposes of NRS 598.0918, and a “person who is a victim of
23
     consumer fraud” for purposes of NRS 41.600.
24
               8.   Defendant NPAS SOLUTIONS, LLC (“NPAS”), is a limited liability debt
25

26   collection company based in Tennessee, which does business in the State of Nevada.

27

28                                                       2
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 3 of 18



1           9.      Defendant is and at all times mentioned herein was, a corporation and is a “person,”
2    as defined by 47 U.S.C. § 153 (39). Defendant is also a “person” for purposes of NRS 598.0918.
3
            10.     NPAS at all times acted by and through one or more of its agents or representatives.
4
                                     STATUTORY BACKGROUND
5
                             The Telephone Consumer Protection Act of 1991
6
            11.     In 1991, Congress enacted the TCPA in response to a growing number of consumer
7

8    complaints regarding certain telemarketing practices.

9           12.     The TCPA regulates, among other things, the use of automated telephone dialing

10   systems.
11
            13.     47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system (“ATDS”) as
12
     equipment having the capacity –
13
                    (A)   to store or produce telephone numbers to be called, using a
14                  random or sequential number generator; and
15                  (B)     to dial such numbers.
16
            14.     Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS or an
17
     artificial or prerecorded voice to a cellular phone without prior express consent by the person being
18
     called, unless the call is for emergency purposes.
19
            15.     On September 20, 2018, in Marks v. Crunch San Diego LLC, the Ninth Circuit
20

21
     noted that the statutory definition of an ATDS: “equipment which has the capacity—(1) to store

22   numbers to be called or (2) to produce numbers to be called, using a random or sequential number

23   generator—and to dial such numbers automatically (even if the system must be turned on or
24   triggered by a person)[.]”1 The panel clarified that “[c]ommon sense indicates that human
25

26
        1
          904 F.3d 1041, 1052-53 (9th Cir. 2018). Consequently, the Court rejected appellee’s
     “argument that a device cannot qualify as an ATDS unless it is fully automatic, meaning that it
27   must operate without any human intervention whatsoever.” Id.
28                                                    3
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 4 of 18



1    intervention of some sort is required before an autodialer can begin making calls, whether turning
2    on the machine or initiating its functions.” Id.
3
                         NRS 598.0918, NRS 41.600, and Nevada Common Law
4
            16.     Plaintiff repeats and realleges the above paragraphs of this Complaint and
5
     incorporates them herein by reference.
6
            17.     “Solicitation” means “the act of . . . seeking to obtain” something – in this case,
7

8    information regarding a debtor who had listed Plaintiff as a “reference.” Solicitation, Black’s Law

9    Dictionary (2d Pocket Ed. 2001).

10          18.     Here, the Defendant solicited the Plaintiff to seek or obtain information regarding
11
     the debtor to Defendant’s account.
12
            19.     On March 13, 2001, Assembly Bill 337 (AB 337) was introduced to the Nevada
13
     State Legislature. AB 337 revised Nevada’s Deceptive Trade Practices statutes codified at NRS
14
     598 et seq.
15
            20.     As expressed by Marilyn Skibinski, Regulatory Analyst, Bureau of Consumer
16

17   Protection, AB 337 was enacted to “provide[] additional protection for consumers.” See Minutes

18   of the Meeting of the Assembly Committee on Commerce and Labor, 71st Session, April 4, 2001,

19   page            1082,            which                 can       be           viewed             at
20
     http://www.leg.state.nv.us/Division/Research/Library/LegHistory/LHs/2001/AB337,2001.pdf
21
     (the “AB 337 Minutes”).
22
            21.     Further, AB 337 was specifically intended to apply to companies (like the
23
     Defendant) using “automatic calling” or automated dialing systems. As Ms. Rushton stated in
24

25
     response to Senator Maggie Carlton, “[that] is exactly what [AB 337] is intended to do.” Id. at

26   page 4093.

27

28                                                      4
             Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 5 of 18



1            22.      In specific, AB 337 made it a deceptive trade practice to, during a solicitation by
2    telephone, repeatedly or continuously conduct the solicitation or presentation in a manner that is
3
     considered by a reasonable person to be annoying, abusive or harassing.
4
             23.      In soliciting information from consumers via telephone in a repeated, continuous
5
     manner that would be considered annoying, harassing, or abusive by a reasonable consumer,
6
     Defendant engaged in a “deceptive trade practice” in violation of NRS 598.0918(2).
7

8            24.      Defendant’s contact of Plaintiff also constituted an intentional intrusion, physically

9    or otherwise, upon Plaintiff’s solitude by engaging in harassing phone calls, despite the fact

10   Plaintiff had requested from NPAS’s predecessor in interest that the calls stop. Such conduct
11
     would be seen as highly offensive to a reasonable person.
12
             25.      Additionally, Defendant’s violations of NRS 598.0918 constituted “consumer
13
     fraud” for purposes of NRS 41.600(2)(e).
14
                           ALLEGATIONS APPLICABLE TO ALL COUNTS
15
             26.      Beginning in January 2019, Plaintiff received multiple calls from the Defendant from
16

17   the following cellular phone number: (866) 258-1104. On information and belief, Defendant

18   contacted Plaintiff in an attempt to collect a debt allegedly owed by Plaintiff, for which Plaintiff had

19   previously advised Defendant’s predecessor-in-interest to stop calling.
20           27.      Plaintiff never provided consent to be contacted by NPAS on her cell phone (or any
21
     other number for that matter).
22
             28.      Upon information and belief, Defendant employs an automatic telephone dialing
23
     system (“ATDS”) which meets the definition set forth in 47 U.S.C. § 227(a)(1) to transmit its phone
24
     calls to Plaintiff.
25

26           29.      Upon information and belief, NPAS conducted dialing campaigns using its ATDS to

27   the Plaintiff’s cell phone and those similarly situated.

28                                                       5
              Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 6 of 18



1             30.    “A predictive dialer is equipment that dials numbers and, when certain computer
2    software is attached, also assists [caller] in predicting when an [agent] will be available to take calls.
3
     The hardware, when paired with certain software, has the capacity to store or produce numbers and
4
     dial those numbers at random, in sequential order, or from a database of numbers.” Meyer v. Portfolio
5
     Recovery Associates, LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
6
              31.    Predictive dialing systems are a form of an automatic telephone dialing system. Id.
7

8             32.    Upon information and belief, NPAS placed calls to the Plaintiff and the class members

9    cellular phones using an ATDS without consent to place to such calls.

10            33.    As a result, Defendant’s calls violated the TCPA.
11
              34.    Defendant’s ATDS has the capacity to store telephone numbers for which phone calls
12
     would be sent, using a random or sequential number generator.
13
              35.    The telephone number that Defendant used to contact Plaintiff was and is assigned to
14
     a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
15
              36.    Defendant’s phone calls sent to Plaintiff’s cellular telephone were not for “emergency
16

17   purposes.”

18            37.    Pursuant to the TCPA, the burden is on Defendant to demonstrate that it had prior

19   express consent (PEC) to send calls to Plaintiff’s cellular phone with an ATDS.
20
              38.    The Plaintiff suffered actual harm and loss, since receiving and viewing each of the
21
     unwanted phone calls depleted the Plaintiff’s cell phone’s battery and caused the loss of cell phone
22
     minutes; and the cost of electricity to recharge the phone, and the loss of minutes on a phone plan, are
23
     tangible harms. While small, these costs are real, and the cumulative effect can be consequential, just
24

25
     as is true for exposure to X-rays resulting from the Defendant’s unwanted calls to the Plaintiff’s cell

26   phone.

27

28                                                       6
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 7 of 18



1            39.     Plaintiff also suffered from an invasion of a legally protected interest by making calls
2    to the Plaintiff’s personal phone line when the Defendant had no right to do so, resulting in an invasion
3
     of Plaintiff’s right to privacy. The TCPA protects consumers from this precise behavior.
4
             40.     Plaintiff has a common law right to privacy. E.g., Samuel D. Warren & Louis D.
5
     Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890); see also Restatement (Second) of
6
     Torts § 652B. Congress sought to further protect that right by enacting the TCPA.
7

8            41.     “[W]hen a person must endure the bother of unwanted calls in the privacy of his home,

9    his harm is similar to other traditional injuries that courts have long recognized, such as invasion of

10   privacy and nuisance.” Toldi v. Hyundai Capital Am., No. 2:16-CV—01877-APG-GWF, 2017 WL
11   736882, at *2 (D. Nev. Feb. 23, 2017).
12
             42.     Plaintiff was also personally affected, since the Plaintiff felt that the Plaintiff’s privacy
13
     had been invaded when the Defendant placed phone calls to the Plaintiff’s phone line without any
14
     consent to do so.
15
             43.     The injury suffered by Plaintiff is concrete because Defendant’s violations caused
16

17   Plaintiff to suffer an invasion of privacy.

18           44.     Additionally, Defendant repeatedly and continuously placed telephone calls to the

19   Plaintiff’s phone to solicit information the Plaintiff in a manner that would be considered annoying,
20
     abusive or harassing by a reasonable person, in violation of Nevada Common Law and NRS
21
     598.0918(2).    Defendant’s violation of NRS 598.0918(2) constituted “consumer fraud” for
22
     purposes of NRS 41.600.
23
             45.     As a direct consequence of Defendant’s harassing phone calls, acts, practices and
24

25
     conduct, the Plaintiff suffered and continues to suffer from anger, anxiety, emotional distress,

26   frustration, rage, headaches, an upset stomach, heart palpitations, and has otherwise been totally

27

28                                                        7
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 8 of 18



1    annoyed by Defendant’s intrusive and illegal phone calls. Plaintiff has also lost the use of personal
2    and family time while enduring these frustrations, as well as lost time and minutes from cell phone
3
     use, for which the Plaintiff is charged a fee.
4
                                        CLASS ACTION ALLEGATIONS – TCPA
5
             46.     Plaintiff brings this action on behalf of herself and Class Members of the proposed
6
     TCPA Class (“Class 1”) pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2).
7

8            47.     Plaintiff proposes to represent the following Class 1 consisting of and defined as

9    follows:

10                   All persons within the United States who received any phone call from
                     Defendant or its agent(s) and/or employee(s), not for an emergency
11
                     purpose, on said person’s cellular telephone, made through the use of any
12
                     automatic telephone dialing system from December 5, 2017 through the
                     date of class certification without the prior express consent of the called
13                   person.

14           48.     NPAS and its employees or agents are excluded from the Class 1. Plaintiff does not
15   know the number of members in Class 1, but believes the Class 1 members number in the several
16
     hundreds, if not more. Thus, this matter should be certified as a Class action to assist in the
17
     expeditious litigation of this matter.
18
             49.     Plaintiff and members of Class 1 were harmed by the acts of NPAS in at least the
19
     following ways: NPAS, either directly or through its agents, illegally placed phone calls to Plaintiff
20

21   and Class 1 members via their cellular telephones, and used an ATDS to complete such phone calls

22   without consent of the called class members. This invading the privacy of said Plaintiff and the Class

23   1 members as discussed above. Plaintiff and the Class 1 members were damaged thereby.
24
             50.     This suit seeks only damages and injunctive relief for recovery of economic injury on
25
     behalf of Class 1 and it expressly is not intended to request any recovery for personal injury and claims
26
     related thereto. Plaintiff reserves the right to expand the Class 1 definition to seek recovery on behalf
27

28                                                      8
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 9 of 18



1    of additional persons as warranted as facts are learned in further investigation and discovery.
2           51.          The joinder of the Class 1 members is impractical and the disposition of their claims
3
     in the Class action will provide substantial benefits both to the parties and to the court. Class 1 can
4
     be identified through NPAS’s records or NPAS’s agents’ records.
5
            52.          There is a well-defined community of interest in the questions of law and fact involved
6
     affecting the parties to be represented. The questions of law and fact to the Class 1 predominate over
7

8    questions which may affect individual Class members, including the following:

9                   i.        Whether, during the proposed class period, NPAS or its agent(s) placed any
                              phone calls to the Class (other than a message made for emergency purposes
10                            or made with the prior express consent of the called party) using any
                              automatic telephone dialing system to any telephone number assigned to a
11
                              cellular telephone service;
12
                   ii.        Whether Plaintiff and the Class 1 members were damaged thereby, and the
13                            extent of damages for such violation; and

14                iii.        Whether NPAS and its agents should be enjoined from engaging in such
                              conduct in the future.
15
            53.          Plaintiff is asserting claims that are typical of Class 1. Plaintiff will fairly and
16

17   adequately represent and protect the interests of Class 1 in that Plaintiff has no interests

18   antagonistic to any member of Class 1.

19          54.          Plaintiff and the members of Class 1 have all suffered irreparable harm as a result
20
     of the NPAS’s unlawful and wrongful conduct. Absent a class action, Class 1 members will
21
     continue to face the potential for irreparable harm. In addition, these violations of law will be
22
     allowed to proceed without remedy and NPAS will likely continue such illegal conduct. Because
23
     of the size of the individual Class member’s claims, few, if any, Class 1 members could afford to
24

25
     seek legal redress for the wrongs complained of herein.

26

27

28                                                         9
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 10 of 18



1             55.    Plaintiff has retained counsel experienced in handling class action claims and
2    claims involving violations of the TCPA.
3
              56.    A class action is a superior method for the fair and efficient adjudication of this
4
     controversy. Class-wide damages are essential to induce NPAS to comply with federal law. The
5
     interest of Class members in individually controlling the prosecution of separate claims against
6
     NPAS is small because the maximum statutory damages in an individual action for violation of
7

8    privacy are minimal. Management of these claims is likely to present significantly fewer

9    difficulties than those presented in many class claims.

10            57.    NPAS has acted on grounds generally applicable to Class 1, thereby making
11   appropriate final injunctive relief and corresponding declaratory relief with respect to Class 1 as a
12
     whole.
13
                          CLASS ACTION ALLEGATIONS – NRS 598.0918 AND NRS 41.600
14
              58.    Plaintiff brings this action on behalf of herself and Class Members of the proposed
15
     NRS 598.0918 and NRS 41.600 Class (“Class 2”) pursuant to Federal Rules of Civil Procedure 23(a)
16

17   and (b)(3) and/or (b)(2).

18            59.    Plaintiff proposes to represent the following Class 2 consisting of and defined as

19   follows:
20
                     All persons within the State of Nevada whom the Defendant dialed that
21                   person’s telephone number on at least two occasions from December 5,
                     2017 through the date of class certification without the prior express
22                   consent of the called person.

23            60.    NPAS and its employees or agents are excluded from the Class 2. Plaintiff does not
24   know the number of members in Class 2, but believes the Class 2 members number in the several
25
     hundreds, if not more. Thus, this matter should be certified as a Class action to assist in the
26
     expeditious litigation of this matter.
27

28                                                    10
           Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 11 of 18



1            61.         Plaintiff and members of Class 2 were harmed by the acts of NPAS in at least the
2    following ways: NPAS, either directly or through its agents, illegally placed phone calls to Plaintiff
3
     and Class 2 members. This invaded the privacy of said Plaintiff and the Class 2 members as discussed
4
     above. Plaintiff and the Class 2 members were damaged thereby.
5
             62.         This suit seeks only damages and injunctive relief for recovery of economic injury on
6
     behalf of Class 2 and it expressly is not intended to request any recovery for personal injury and claims
7

8    related thereto. Plaintiff reserves the right to expand the Class 2 definition to seek recovery on behalf

9    of additional persons as warranted as facts are learned in further investigation and discovery.

10           63.         The joinder of the Class 2 members is impractical and the disposition of their claims
11   in the Class action will provide substantial benefits both to the parties and to the court. Class 2 can
12
     be identified through NPAS’s records or NPAS’s agents’ records.
13
             64.         There is a well-defined community of interest in the questions of law and fact involved
14
     affecting the parties to be represented. The questions of law and fact to the Class 2 predominate over
15
     questions which may affect individual Class members, including the following:
16

17                 iv.        Whether, during the proposed class period, NPAS or its agent(s) placed at
                              least two calls to an individual in Nevada;
18
                   v.         Whether Plaintiff and the Class 2 members were damaged thereby, and the
19                            extent of damages for such violation; and
20
                   vi.        Whether NPAS and its agents should be enjoined from engaging in such
21                            conduct in the future.

22           65.         Plaintiff is asserting claims that are typical of Class 2. Plaintiff will fairly and

23   adequately represent and protect the interests of Class 2 in that Plaintiff has no interests
24   antagonistic to any member of Class 2.
25
             66.         Plaintiff and the members of Class 2 have all suffered irreparable harm as a result
26
     of the NPAS’s unlawful and wrongful conduct. Absent a class action, Class 2 members will
27

28                                                         11
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 12 of 18



1    continue to face the potential for irreparable harm. In addition, these violations of law will be
2    allowed to proceed without remedy and NPAS will likely continue such illegal conduct. Because
3
     of the size of the individual Class member’s claims, few, if any, Class 2 members could afford to
4
     seek legal redress for the wrongs complained of herein.
5
              67.    Plaintiff has retained counsel experienced in handling class action claims and
6
     claims involving violations of NRS 598 and 41.600.
7

8             68.    A class action is a superior method for the fair and efficient adjudication of this

9    controversy. Class-wide damages are essential to induce NPAS to comply with state law. The

10   interest of Class members in individually controlling the prosecution of separate claims against
11
     NPAS is small because the maximum statutory damages in an individual action for violation of
12
     privacy are minimal. Management of these claims is likely to present significantly fewer
13
     difficulties than those presented in many class claims.
14
              69.    NPAS has acted on grounds generally applicable to Class 2, thereby making
15
     appropriate final injunctive relief and corresponding declaratory relief with respect to Class 2 as a
16

17   whole.

18                           CLASS ACTION ALLEGATIONS – INTRUSION UPON SECLUSION
19            70.    Plaintiff brings this action on behalf of herself and Class Members of the proposed
20
     intrusion-upon-seclusion Class (“Class 3”) pursuant to Federal Rules of Civil Procedure 23(a) and
21
     (b)(3) and/or (b)(2).
22
              71.    Plaintiff proposes to represent the following Class 3 consisting of and defined as
23
     follows:
24

25
                     All persons within the State of Nevada whom the Defendant dialed that
                     person’s telephone number on at least two occasions from December 5,
26                   2017 through the date of class certification without the prior express
                     consent of the called person.
27

28                                                    12
            Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 13 of 18




1            72.          NPAS and its employees or agents are excluded from the Class 3. Plaintiff does not
2    know the number of members in Class 3, but believes the Class 3 members number in the several
3
     hundreds, if not more. Thus, this matter should be certified as a Class action to assist in the
4
     expeditious litigation of this matter.
5
             73.          Plaintiff and members of Class 3 were harmed by the acts of NPAS in at least the
6
     following ways: NPAS, either directly or through its agents, illegally placed phone calls to Plaintiff
7

8    and Class 3 members. This invaded the privacy of said Plaintiff and the Class 3 members as discussed

9    above. Plaintiff and the Class 3 members were damaged thereby.

10           74.          This suit seeks only damages and injunctive relief for recovery of economic injury on
11   behalf of Class 3 and it expressly is not intended to request any recovery for personal injury and claims
12
     related thereto. Plaintiff reserves the right to expand the Class 3 definition to seek recovery on behalf
13
     of additional persons as warranted as facts are learned in further investigation and discovery.
14
             75.          The joinder of the Class 3 members is impractical and the disposition of their claims
15
     in the Class action will provide substantial benefits both to the parties and to the court. Class 3 can
16

17   be identified through NPAS’s records or NPAS’s agents’ records.

18           76.          There is a well-defined community of interest in the questions of law and fact involved

19   affecting the parties to be represented. The questions of law and fact to the Class 3 predominate over
20
     questions which may affect individual Class members, including the following:
21
                   vii.        Whether, during the proposed class period, NPAS or its agent(s) placed at
22                             least two calls to an individual in Nevada;

23              viii.          Whether Plaintiff and the Class 3 members were damaged thereby, and the
                               extent of damages for such violation; and
24

25
                   ix.         Whether NPAS and its agents should be enjoined from engaging in such
                               conduct in the future.
26

27
                                                            13
28
           Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 14 of 18



1             77.   Plaintiff is asserting claims that are typical of Class 3. Plaintiff will fairly and
2    adequately represent and protect the interests of Class 3 in that Plaintiff has no interests
3
     antagonistic to any member of Class 3.
4
              78.   Plaintiff and the members of Class 3 have all suffered irreparable harm as a result
5
     of the NPAS’s unlawful and wrongful conduct. Absent a class action, Class 3 members will
6
     continue to face the potential for irreparable harm. In addition, these violations of law will be
7

8    allowed to proceed without remedy and NPAS will likely continue such illegal conduct. Because

9    of the size of the individual Class member’s claims, few, if any, Class 3 members could afford to

10   seek legal redress for the wrongs complained of herein.
11            79.   Plaintiff has retained counsel experienced in handling class action claims and
12
     claims involving violations of NRS 598 and 41.600.
13
              80.   A class action is a superior method for the fair and efficient adjudication of this
14
     controversy. Class-wide damages are essential to induce NPAS to comply with state law. The
15
     interest of Class members in individually controlling the prosecution of separate claims against
16

17   NPAS is small because the maximum statutory damages in an individual action for violation of

18   privacy are minimal. Management of these claims is likely to present significantly fewer

19   difficulties than those presented in many class claims.
20
              81.   NPAS has acted on grounds generally applicable to Class 3, thereby making
21
     appropriate final injunctive relief and corresponding declaratory relief with respect to Class 3 as a
22
     whole.
23
     //
24

25
     //

26   //

27

28                                                    14
           Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 15 of 18



1                                              COUNT I
                                       Negligent Violations of the
2                                 Telephone Consumer Protection Act,
                                        (47 U.S.C. § 227, et seq.)
3
                                         (Plaintiff and Class 1)
4
            82.     Plaintiff repeats and realleges the above paragraphs of this Complaint and
5
     incorporates them herein by reference.
6
            83.     Defendant negligently placed phone calls to a cellular number belonging to
7

8    Plaintiffs without Plaintiffs’ prior express consent using an ATDS.

9           84.     Each of the aforementioned calls by Defendant constitutes a negligent violation of

10   the TCPA.
11          85.     As a result of Defendant’s negligent violations of the TCPA, Plaintiff and Class 1
12
     are entitled to an award of $500.00 in statutory damages for each call in violation of the TCPA
13
     pursuant to 47 U.S.C. § 227(b)(3)(B).
14
            86.     Additionally, Plaintiff and Class 1 are entitled to and seek injunctive relief
15
     prohibiting such conduct by Defendant in the future.
16

17                                           COUNT II
                               Knowing and/or Willful Violations of the
18                              Telephone Consumer Protection Act,
                                      (47 U.S.C. § 227, et seq.)
19                                     (Plaintiff and Class 1)
20
            87.     Plaintiffs repeats and realleges the above paragraphs of this Complaint and
21
     incorporates them herein by reference.
22
            88.     Defendant knowingly and/or willfully placed phone calls to cellular numbers
23
     belonging to Plaintiffs without Plaintiffs’ prior express consent using an ATDS.
24
            89.     Each of the aforementioned calls by Defendant constitutes a knowing and/or willful
25

26   violation of the TCPA.

27

28                                                  15
           Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 16 of 18



1           90.      As a result of Defendant’s knowing and/or willful violations of the TCPA, Plaintiff
2    and Class 1 are entitled to an award of treble damages up to $1,500.00 for each call in violation of
3
     the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
4
            91.      Additionally, Plaintiff and Class 1 are entitled to seek injunctive relief prohibiting
5
     such conduct by Defendant in the future.
6
                                               COUNT III
7
                               Violations of NRS 598.0918 and NRS 41.600
8                                         (Plaintiff and Class 2)

9           92.      Plaintiffs repeats and realleges the above paragraphs of this Complaint and

10   incorporates them herein by reference.
11
            93.      Defendant knowingly and/or willfully solicited and placed phone calls to Plaintiffs
12
     repeatedly or continuously in a manner considered by a reasonable person to be annoying, abusive
13
     or harassing.
14
            94.      Each of the aforementioned calls by Defendant constitutes a violation of NRS
15
     598.0918.
16

17          95.      A violation of NRS 598.0918 constitutes “consumer fraud” for purposes of NRS

18   41.600(2)(e).

19          96.      As a result of Defendant’s violations of NRS 598.0918 and NRS 41.600, Plaintiff
20
     and Class 2 are entitled to an award of damages, as well as an award of costs and reasonable
21
     attorney’s fees.
22
                                                COUNT IV
23                                       Intrusion Upon Seclusion
                                           (Plaintiff and Class 3)
24

25
            97.      Plaintiffs repeats and realleges the above paragraphs of this Complaint and

26   incorporates them herein by reference.

27

28                                                    16
           Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 17 of 18



1           98.      Defendant intentionally placed phone calls to Plaintiffs repeatedly or continuously
2    in a manner considered by a reasonable person to be annoying, abusive or harassing.
3
            99.      Each of the aforementioned calls by Defendant violated Plaintiff’s right to privacy.
4
            100.     As a result of Defendant’s violations of Nevada common law, Plaintiff and Class 3
5
     are entitled to an award of damages, as well as an award of costs and reasonable attorney’s fees.
6
                                           PRAYER FOR RELIEF
7

8           WHEREFORE, the Plaintiffs seeks for herself and each Class member that judgment be

9    entered against the Defendant awarding as follows:

10                1. Injunctive relief prohibiting such violations of the TCPA by Defendant in the future
11                   (Class 1);
12
                  2. Statutory damages of $500.00 for each and every call in violation of the TCPA
13
                     pursuant to 47 U.S.C. § 227(b)(3)(B) (Class 1);
14
                  3. Treble damages of up to $1,500.00 for each and every call in violation of the TCPA
15
                     pursuant to 47 U.S.C. § 227(b)(3)(C) (Class 1);
16

17                4. Injunctive relief prohibiting such violations of NRS 598.0918 and NRS 41.600

18                   Defendant in the future (Class 2);

19                5. Damages the claimants have sustained (Classes 2, 3);
20
                  6. An award of attorney’s fees and costs to counsel for Plaintiff (Classes 1-3); and
21
     …
22

23

24

25
     …

26

27

28                                                     17
          Case 2:19-cv-00877-JAD-EJY Document 1 Filed 05/24/19 Page 18 of 18



1              7. Such other relief as the Court deems just and proper (Classes 1-3).
2                       TRIAL BY JURY DEMANDED ON ALL COUNTS
3
     Dated: May 20, 2019
4
                                                 Respectfully submitted,
5
                                                 By /s/ David H. Krieger, Esq.
6                                                David H. Krieger, Esq.
                                                 HAINES & KRIEGER, LLC
7
                                                 8985 S. Eastern Avenue, Suite 350
8                                                Henderson, Nevada 89123

9                                                Matthew I. Knepper, Esq.
                                                 Miles N. Clark, Esq.
10                                               KNEPPER & CLARK LLC
                                                 10040 W. Cheyenne Ave., Suite 170-109
11
                                                 Las Vegas, NV 89129
12
                                                 Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  18
